DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
It is noted that the present application is prosecuted under a different Primary Examiner Kiho Kim.
In response to the argument presented on p. 1 – 2 of the Applicant’s Remarks filed on 2/11/2021 (regarding “according to a steady-state scan angle characterized by at least an applied voltage to each electrode of the EWOD prism”), it is determined that Soraya teaches this limitation in Figs. 4 – 6. Soraya teaches measuring steering angle  per applied DC voltage up to 30 V.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 – 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010456 A1 (hereunder Gopinath, cited previously), and further in view of Soraya et al. (2015, Adaptive electrowetting lens-prism element, cited previously).
With respect to independent claim 1, Gopinath teaches the specific limitation on a system for high resolution multiphoton excitation microscopy (Figure 1: Ref. 100 and paragraphs 0049, 0052) the system comprising:
 an electrowetting on dielectric (EWOD) prism (Figure 1: Ref. 125; note: an electrowetting lens & prism) optically coupled to an excitation source (Figure 1: Ref. 140 and paragraphs 0052, 0054), the EWOD prism adapted or configured to:
receive a light beam from the excitation source (Figure 1: Ref. 140 and paragraph 0052); and  project the received light beam onto a sample plane (Figure 1: Ref. “Target neutrons”) based on a tunable transmission angle of the EWOD prism (Figure 1: Ref. 125); and a fluorescence imaging microscope adapted or configured to:

relay the fluorescence signal from the sample plane to a set of detectors (Figure 1: Ref. 130, Figure 24 and paragraphs 0053, 0143).
Gopinath is silent with the limitation of “according to a steady-state scan angle characterized by at least an applied voltage to each electrode of the EWOD prism”.
As discussed above Soraya teaches this limitation in Figs. 4 – 6. In view of this, it would have been obvious at the time of the claimed invention was filed to modify the teaching of Gopinath in order to scan desired beam by a known method. This rejection is in consistent with the Supreme Court Decision of the KSR International Co. v. Teleflex, Inc. case: applying a known technique to a known device (method or product) ready for improvement to yield predictable results.
With respect to claim 2, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on the EWOD prism (Figure 3) further comprises: 
a cylindrical tube (paragraph 0064); at least a first electrode (Figure 3: Ref. 375, Figures 4, 6-7) positioned on a first inner portion of the cylindrical tube (paragraphs 0067, 0069); and at least a second electrode (Figure 3: Ref. 377, Figures 4, 6-7) positioned on a second inner portion of the cylindrical tube; wherein the at least first electrode and the at least second electrode are separated from one another (paragraphs 0067, 0071-0074, 0077-0079) based on a shadow masking process (paragraph 0151).
With respect to claim 3, the teaching of Gopinath has been discussed above.

a mount coupled to the cylindrical tube (paragraph 0064); 
where the mount and the cylindrical tube define a cavity; and
a liquid solution located within the cavity of the cylindrical tube and the mount (Figures 6-7, 34 and paragraph 0149--0152).
With respect to claim 4, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on at least one of a sodium dodecyl sulfate solution, dodecane, deionized water, 1-phenyl-1-cyclohexene, 1, 8 Dibromoctane (DBO), Diphenyltetramethyldisiloxane (DPTMDS), ECO- 704 diffusion pump oil, or a combination thereof (paragraphs 0075, 0149).
With respect to claim 5, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on a power supply coupled to the EWOD prism, the power supply adapted or configured to generate a voltage difference across the EWOD prism (Figure 7 and paragraph 0070; note: voltage sources). Gopinath may not explicitly teaches the specific limitation on the generated voltage difference alters the angle of transmission of the EWOD prism.
However, Soraya teaches the specific limitation on the generated voltage difference alters the angle of transmission of the EWOD prism (Figures 4-6 and pages 5-7).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the Gopinath in view of teaching Soraya to utilize a power supply to generate a voltage difference across the EWOD prism and to alter the angle of transmission of the EWOD prism so that it can be easily integrated 
With respect to claim 6, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on the fluorescence imaging microscope further comprises a fiber-coupled microendoscope or a fiber-coupled two-photon excitation microscope (Figure 8 and paragraphs 0056, 0088-0089, 0109).
With respect to claim 7, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on the EWOD prism is further adapted or configured to steer the light beam in at least one of a lateral scanning configuration, an axial scanning configuration, or a combination thereof (Figure 24 and paragraph 0036).	
With respect to claim 8, the teachings of Gopinath and Soraya have been discussed above.
 	Gopinath and Soraya may not explicitly teach the specific limitation on the EWOD prism is further adapted or configured to be removable and attachable to the fluorescence imaging microscope.
However, it would have been obvious because a person of ordinary skill has good reason to purse the known options within his or her technical grasp. If this leads to success, it is likely the product not of innovation but of ordinary skill. In addition, it would have been obvious because the design incentives or market forces provided a reason to make an adaptation, and the invention resulted from application of the prior knowledge in a predictable manner. Furthermore, it would have been obvious because the technique for improving a particular class of devices was part of the ordinary skill in the art in view of the teaching of the technique for improvement in other situation
With respect to claim 9, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on the set of detectors (Figure 24: Refs. “PMT”) are adapted or configured to generate a fluorescent image of a sample on the sample plane based on the fluorescent signal from the sample (paragraph 0136).
With respect to claim 10, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on the generated fluorescent image comprises an image portion of red fluorescent proteins, an image portion of green fluorescent proteins, an image portion of yellow fluorescent proteins, or a combination thereof (Figure 14 and paragraph 0030).
With respect to claim 11, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on the system comprising:
a high resolution printer adapted for configured to generate a shadow mask; wherein the shadow mask is adapted or configured to mask a portion of a cylindrical tube prior to a depositing of a set of electrodes onto a set of sidewalls of the EWOD prism (Figure 7 and paragraphs 0027, 0064, 0068, 0151).
With respect to claim 12, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on a depositor adapted or configured to deposit the set of electrodes onto the set of sidewalls of the EWOD prism (Figure 7 and paragraphs 0027, 0073).
With respect to claim 13, the teaching of Gopinath has been discussed above.
Gopinath further teaches the specific limitation on the depositor deposits the set of electrodes via at least one of a direct current (DC) sputtering process, a radio frequency .
Allowable Subject Matter
Claims 14 – 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to dependent claim 14, Soraya teaches dodecane in the last paragraph on the fifth page, but the prior art of record fails to teach or reasonably suggest:
wherein the EWOD prism includes a volume of liquid consisting of deionized water, 1-phenyl-1-cyclohexene and dodecane.
With respect to dependent claim 15, the prior art of record fails to teach or reasonably suggest:
wherein the projecting the received light beam onto a sample plane is further according to a time dependent voltage function performing a time dependent scan on a sample of the sample plane.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIHO KIM whose telephone number is (571)270-1628.  The examiner can normally be reached on M-F: 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571)272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIHO KIM
Primary Examiner
Art Unit 2884



/Kiho Kim/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/22/2021